Title: To Thomas Jefferson from Thomas Paine, 16 December 1788
From: Paine, Thomas
To: Jefferson, Thomas



Dear Sir
London Dec. 16 1788

I wrote you by Mr. Quesney. I also wrote you a long letter of (I believe) 14 or 16 pages, enclosing a Philadelphia News paper with the account of the Procession on the 4th. of July. I requested Mr. Bartholemy to enclose it in his dispatches which he promised me to do. This is about ten weeks ago. I was then setting off to the Iron Works in Yorkshire to execute a small Bridge. The work goes on with great success and in appearance exceeds both the model and the drawing. I came from thence about a fortnight ago, but shall return again.
That the King is insane is now old News. He yet continues in the same state, and the Parliament are on the business of appointing a Regent. The Dukes of York and Gloucester have both made Speeches in the house of Peers. An Embarrassing Question Whether the Prince of Wales has a right in himself by succession during the incapacity of his father, or whether the right must derive to him thro’ Parliament has been agitated in both Houses, and the Speeches of York and Glocester avoiding the Question. This day (tuesday) is fixt for bringing the Matter on in the house of Commons. A change of Ministry is expected and, I believe, determined on. The Duke of Portland and his friends will in all probability come in.
I shall be exceedingly glad to hear from you and to know if you have received my letters. And also, when you intend setting off for America and whether you intend to visit England before you go. In case of a change of Ministry here there are certain  Matters I shall be glad to see you upon. Remember me to the Marquis de la Fayette and all my good friends. We hear good Tidings from France and I sincerely wish them all well and happy. Your Affectionate friend and Obedient Humble Servant,

Thomas Paine


Remember me to Mr. Short and Mr. Mazzei. Please to direct me at Mr. Whiteside’s Merchant, No 13 Broad Street Buildings Royal Exchange London.

